Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 2, 7-10 and 13-22 are examined in the instant application. 
Specification
2. 	The disclosure is objected to for the following reasons:
	The status of parent Application No. 17/094393 must be updated on the first page of the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “TOMATO HYBRID SVTJ7513”. The recitation of “AND PARENTS THEREOF” should be deleted.
Appropriate correction is required.
Conclusion
3.	Claims 1, 2, 7-10 and 13-22 are allowable. The Office does not interpret “a plant part” to be progeny plant material obtained by crossing hybrid variety SVTJ7513 with another plant. The closest prior art teaches tomato line FIR-9R14-6153 which shares at least 48 morphological and physiological with hybrid SVTJ7513, including the same or similar (+/- 10% std. dev.) plant height, growth type, number of nodes between first inflorescence, early inflorescences and later developing inflorescences, type of leaf blade, anthers, point of detachment of fruit at harvest, weight of mature fruit, presence of core, locular gel color, pH, total solids and soluble solids as Brix (Van De Ven, T., US Pat. No. 10004192, Table 3, (A)). However, at least their margins of major leaflets, calyx lobes, typical fruit shape in longitudinal section, length of mature fruit, diameter of mature fruit, number of locules, full ripe flesh color and titratable acidity differ.
4.	Any inquiry concerning this communications from the Examiner should be directed to Phuong Bui, whose telephone number 571-272-0793.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Amjad Abraham, can be reached at 571-270-7058.  

The fax phone number for the organization where this application or proceeding is assigned, for sending official correspondence, is 571-273-8300.  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. 

The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/PHUONG T BUI/Primary Examiner, Art Unit 1663